                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

 JEFFREY J. O’NEAL,                               )
                                                  )
                 Plaintiff,                       )
                                                  )
           v.                                     )         No. 1:19-cv-00095-NAB
                                                  )
 BLAKE HOSKINS,                                   )
                                                  )
                 Defendant,                       )

                                MEMORANDUM AND ORDER

        This matter is before the Court on the motion of plaintiff Jeffrey J. O’Neal for default

judgment (Docket No. 14), and on the motion of defendant Blake Hoskins for an extension of time

in which to file a responsive pleading (Docket No. 15). The Court has reviewed both motions.

        Plaintiff asserts that defendant has failed to respond to his complaint by December 2, 2019,

meaning that defendant is in default. In response, counsel for defendant states that she

inadvertently and mistakenly calendared the due date for a responsive pleading as January 19,

2020.

        Good cause being shown, the Court will grant defendant’s motion for an extension of time.

See Fed. R. Civ. P. 6(b). Defendant will be given until January 10, 2020 to file a responsive

pleading. Furthermore, plaintiff’s motion for default judgment will be denied.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s motion for default judgment (Docket No. 14)

is DENIED.

        IT IS FURTHER ORDERED that defendant’s motion for an extension of time to file a

responsive pleading (Docket No. 15) is GRANTED.
      IT IS FURTHER ORDERED that defendant shall file a responsive pleading in this case

by January 10, 2020.

      Dated this 7th day of January, 2020.



                                        /s/ Nannette A. Baker
                                        NANNETTE A. BAKER
                                        UNITED STATES MAGISTRATE JUDGE




                                             2
